On June 12, 1995, it was ordered that for the offense of Count la - Felony Assault, a Felony, the defendant is sentenced to ten (10) years at Montana State Prison. It is further ordered, adjudged and decreed that for the offense of lb - Criminal Endangerment, a felony, the defendant is sentenced to ten (10) years at Montana State Prison. It is further ordered, adjudged and decreed for the use of a weapon in the commission of a crime, pursuant to Section 46-18-221, MCA, the defendant is sentenced to ten (10) years at Montana State Prison, with five (5) years suspended, upon the conditions hereinafter set forth in the June 12,1995 judgment. It is further ordered, adjudged and decreed that for the offense of Count II - Criminal Possession of Dangerous Drugs (methamphetamine), a felony, the defendant is sentenced to five (5) years at Montana State Prison, with all of that time suspended, upon the conditions hereinafter set forth in the June 12,1995 judgment. The foregoing sentences shall run consecutively with each other (a total of 35 years with 10 years suspended). The conditions of defendant’s sentence are stated in the June 12,1995 judgment. The defendant is granted 73 days’ credit for time served prior to sentencing.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Suzanne Geer, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed with the modification that the defendant not be eligible for parole consideration until he has served 121/2 years of the sentence imposed by Judge Honzel and also that the defendant be declared a dangerous offender. Furthermore, this term of 121/2 years shall not be, in any manner, reduced by award of good time.
The reasons for the modification include the defendant’s two prior weapon-related offenses; the aggravated nature of his conduct in the commission of the instant offenses; the fact that the lives of two police officers were not only placed in serious jeopardy, but have now been forever changed thereby; and the thus demonstrated need of society to be further protected from the defendant.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Suzanne Geer, legal intern of the Montana Defender Project for representing Daniel Whitehorn in this matter.